IN THE SUPREME COURT OF IOWA
                             No. 13–0128

                          Filed May 24, 2013


IOWA SUPREME COURT
ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

SAMUEL ZACHARY MARKS,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance Commission found that respondent committed ethical

violations and recommended a license suspension of six months.

LICENSE SUSPENDED.



      Charles L. Harrington and Patrick W. O’Bryan, Des Moines, for

complainant.



      Samuel Z. Marks, pro se.
                                     2

ZAGER, Justice.

      This matter comes before us on the report of a division of the

Grievance Commission of the Supreme Court of Iowa. See Iowa Ct. R.

35.10.   The Iowa Supreme Court Attorney Disciplinary Board (Board)

alleged the respondent, Samuel Zachary Marks, violated four ethical

rules in handling a probate matter by providing representation that was

not competent, failing to act with reasonable diligence, failing to expedite

litigation, and engaging in conduct prejudicial to the administration of

justice. The grievance commission found Marks violated the Iowa Rules
of Professional Conduct and recommended a six-month suspension.

Upon our de novo review of the findings of fact, conclusions of law, and

recommendation of the commission, we find Marks committed ethical

violations and suspend his license to practice law indefinitely with no

possibility of reinstatement for three months.

      I. Background Facts and Proceedings.

      The Board filed its complaint against Marks on August 2, 2012.

Marks did not file an answer, and the Board’s motion to invoke Iowa

Court Rule 36.7 was granted by the commission on November 20, 2012.

Under that rule, the Board’s allegations are deemed admitted. Iowa Ct.

R. 36.7; see also Iowa Supreme Ct. Att’y Disciplinary Bd. v. Cunningham,

812 N.W.2d 541, 544 (Iowa 2012). Based on the admitted allegations,

and upon our de novo review of the record, we find the following facts.

      Marks opened the estate of William General Rumley on November

14, 2003, and became the attorney of record for the administrator of the

estate. Since the opening of the estate, the estate has been subject to

nine notices of delinquency. On December 1, 2009, Marks was issued a

notice of delinquency for failing to file a final report in the estate. Marks

was given sixty days to cure the delinquency. When he failed to cure the
                                    3

delinquency by December 1, 2010, the Polk County District Court filed a

certification with respect to this delinquent probate matter with the court

administrator, who then forwarded it to the Board.

      The Board sent four separate communications regarding the

matter to Marks over a period of eight months. Marks did not respond

until two months after the fourth communication, promising to follow up

within two weeks of that communication. He failed to follow up.

      Marks has appeared before this Court in both 2009 and 2012 for

disciplinary issues. In the 2009 case, we found Marks had neglected his
responsibilities in probating two estates—one of which was the Rumley

estate that is the subject of this disciplinary matter. Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Marks (Marks I), 759 N.W.2d 328, 330–31 (Iowa

2009). In that case, we suspended Marks’s license for a period of thirty

days. Id. at 333. In the 2012 case, we concluded Marks had violated

ethics rules in a transaction that had occurred in 2005, prior to the date

in 2009 when we suspended Marks’s license.        Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Marks (Marks II), 814 N.W.2d 532, 536, 542 (Iowa

2012). Ultimately, we determined that “[h]ad we been aware in 2009 of

the conduct that is the subject of the present disciplinary proceeding, it

is unlikely that we would have suspended Marks’[s] license for more than

thirty days.” Id. As a result, we issued only a public reprimand. Id.

      Marks has also been the subject of prior discipline for failure to

cooperate with the Board, which we detailed in both the 2009 and 2012

cases. Id. at 536 (“We temporarily suspended his license in 2006 and

2008 for failure to cooperate with the Board.        Further, in 2007, the

Board publicly reprimanded him for lack of diligence, incompetence, and

failing to cooperate timely and fully with the Board.”); Marks I, 759
N.W.2d at 332 (“In the present case, Marks neglected two probate
                                    4

matters and failed to cooperate with the Board’s investigation. . . . Marks

had been publicly reprimanded in 2007, and his license was temporarily

suspended for failure to cooperate with the Board in 2006.” (Citations

omitted.)).

      In the current case, Marks failed to answer the Board’s complaint,

and the commission thus deemed the allegations admitted.               The

commission found that Marks’s conduct in the handling of the Rumley

estate violated four ethics rules and recommended he be suspended for

six months. Further, as a condition of reinstatement, the commission
recommended we require Marks to obtain a medical evaluation from a

qualified physical or mental health professional who specializes in the

treatment of professionals such as lawyers, certifying that Marks is fit to

practice law.

      II. Standard and Scope of Review.

      We have previously articulated our standard of review in attorney

disciplinary cases as follows:

      Attorney disciplinary proceedings are reviewed de novo. The
      Board bears the burden of proving misconduct by a
      convincing preponderance of the evidence, which is a lesser
      burden than proof beyond a reasonable doubt but a greater
      burden than is imposed in the usual civil case. If we
      determine the Board has met its burden and proven
      misconduct, we may impose a greater or lesser sanction than
      the sanction recommended by the commission.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Cannon, 821 N.W.2d 873, 876–

77 (Iowa 2012) (citation and internal quotation marks omitted).

      III. Ethical Violations.

      The Board charged Marks with violating four provisions of the Iowa

Rules of Professional Conduct.     The commission concluded that the

Board had proven each of the four charges.
                                      5

      A. Competence.        Iowa Rule of Professional Conduct 32:1.1

provides that “[a] lawyer shall provide competent representation to a

client.   Competent representation requires the legal knowledge, skill,

thoroughness,     and   preparation       reasonably   necessary   for   the

representation.” Iowa R. Prof’l Conduct 32:1.1.

      Recently, we have defined competent representation in the scope of

rule 32:1.1 to “ ‘include[] inquiry into and analysis of the factual and

legal elements of the problem’ as well as ‘adequate preparation.’ ” Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Dunahoo, 799 N.W.2d 524, 531
(Iowa 2011) (quoting Iowa R. Prof’l Conduct 32:1.1 cmt. 5). We further

stated that

      [t]o establish an attorney has violated rule 32:1.1, the board
      must prove the attorney did not possess the requisite legal
      knowledge and skill to handle the case or that the attorney
      did not make a competent analysis of the factual and legal
      elements of the matter.

Id. (citation and internal quotation marks omitted).

      Marks’s testimony before the grievance commission indicated he

did not feel he was competent to practice in the area of probate. One of

the commissioners asked whether Marks felt he (Marks) was “fit to

practice law and proficient in the probate area.” Marks responded, “No, I

don’t feel I’m proficient in the probate area,” though he further stated he

believed he was “fit to practice law.” Marks was also asked, “When did

you realize that probate was not an area of practice that you could

handle?” Marks responded, “Many, many years ago. Well, 2003, 2004,

in that general area.” Marks told the commission he had restricted his

probate practice to favors for friends and a former client.

      We find that the Board has proven by a convincing preponderance

of the evidence that Marks did not possess “the requisite legal knowledge
                                     6

and skill to handle the case or that [he] did not make a competent

analysis of the factual and legal elements of the matter.” See Dunahoo,
799 N.W.2d at 531 (citation and internal quotation marks omitted).

Marks’s conduct constituted more than mere instances of neglect.

Marks testified that he found probate, in general, and the Rumley estate

in particular, “unpleasant,” and that he faced “some sort of mental block”

that prevented him from completing his responsibilities in regard to this

estate. We have stated that when the Board has only “shown instances

of neglect,” this does not constitute a showing that an attorney “lacked
the skill or knowledge to handle” the matters which the attorney

undertook. Id. Here, however, Marks acknowledged that he lacks the

legal knowledge and skill necessary to handle probate matters and is not

competent in this area.       The Board has shown by a convincing

preponderance of the evidence that Marks is not competent to handle

probate matters.   See Iowa R. Prof’l Conduct 32:1.1 cmt. 5.       We thus

conclude that the Board has proven a violation of rule 32:1.1.

      B. Diligence. Iowa Rule of Professional Conduct 32:1.3 provides

that “[a] lawyer shall act with reasonable diligence and promptness in

representing a client.” Id. r. 32:1.3. Acting with diligence means that “[a]

lawyer should pursue a matter on behalf of a client despite opposition,

obstruction, or personal inconvenience to the lawyer, and take whatever

lawful and ethical measures are required to vindicate a client’s cause or

endeavor.” Id. r. 32:1.3 cmt. 1. This rule requires an “attorney to handle

matters in a reasonably timely manner.” Dunahoo, 799 N.W.2d at 532

(citation and internal quotation marks omitted).

      We have further clarified, in the context of probate law that

      an ethical violation does not typically occur from one missed
      deadline, but arises when a lawyer repeatedly fail[s] to
      perform required functions as attorney for the executor,
                                      7
        repeatedly fail[s] to meet deadlines, and fail[s] to close the
        estate within a reasonable period of time.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Van Ginkel, 809 N.W.2d 96,

102 (Iowa 2012) (citation and internal quotation marks omitted).          The

Board cannot prove a violation unless it demonstrates that a lawyer has

shown “a consistent failure to perform those obligations that a lawyer

has assumed, or a conscious disregard for the responsibilities a lawyer

owes to a client.” Id. (citation and internal quotation marks omitted).

        In his testimony before the commission, Marks acknowledged that

when things with the estate became challenging, he would “push it to the

back burner.” The estate was opened in 2003 and was not closed until

February     2013,   two   months    after   Marks’s   hearing   before   the

commission. Marks received nine delinquency notices, which he failed to

cure prior to the commission hearing. Additionally, in 2009, he received

disciplinary action because of his neglect of this same estate. Marks I,
759 N.W.2d at 331, 333.        We conclude the Board has proven by a

convincing preponderance of the evidence that Marks did not act with

diligence in probating the Rumley estate, in violation of rule 32:1.3.

        C. Expediting Litigation.     Iowa Rule of Professional Conduct

32:3.2 provides that “[a] lawyer shall make reasonable efforts to expedite

litigation consistent with the interests of the client.”     Iowa R. Prof’l

Conduct 32:3.2. Black’s Law defines “litigation” as either “[t]he process

of carrying on a lawsuit” or “[a] lawsuit itself.” Black’s Law Dictionary

1017 (9th ed. 2009). In order to define “lawsuit,” Black’s Law directs the

reader to the definition of “suit.” Id. at 967. “Suit” is defined as “[a]ny

proceeding by a party or parties against another in a court of law.” Id. at

1572.
                                        8

      In the past, we have found violations of rule 32:3.2 when the

actions or inactions of attorneys resulted in adverse outcomes for clients

in adversarial proceedings. E.g., Iowa Supreme Ct. Att’y Disciplinary Bd.

v. McCarthy, 814 N.W.2d 596, 606 (Iowa 2012) (finding a violation of rule

32:3.2 for “fail[ing] to appear in court or fail[ing] to timely remedy a

deficient filing,” as well as neglecting discovery requests); Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Dolezal, 796 N.W.2d 910, 914–15 (Iowa 2011)

(concluding that attorney’s failure to comply with appellate deadlines,

which resulted in an administrative dismissal, violated rule 32:3.2); Iowa
Supreme Ct. Att’y Disciplinary Bd. v. Johnson, 792 N.W.2d 674, 679–80

(Iowa 2010) (concluding that attorney’s “neglect of [his client]’s case,

including his failure to appear for status conferences and respond to

court inquiries, which resulted in what [the client] perceived as

unfavorable court decisions, violated rule[] . . . 32:3.2”); Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Hoglan, 781 N.W.2d 279, 282, 284 (Iowa

2010) (concluding that attorney violated rule 32:3.2 when his client’s

appeal was dismissed for want of prosecution after attorney received two

notices of default and one extension).

      In   this   case,   the   Board     did   not   prove   by   a   convincing

preponderance of the evidence that Marks violated rule 32:3.2. Though

Marks was certainly derelict in his duties to the court and to the client,

we do not classify the probate delinquencies here as litigation and thus

do not find a violation of rule 32:3.2.

      D. Misconduct.        Iowa Rule of Professional Conduct 32:8.4(d)

provides that “[i]t is professional misconduct for a lawyer to . . . engage in

conduct that is prejudicial to the administration of justice.” Iowa Rule

Prof’l Conduct 32:8.4(d). When applying rule 32:8.4(d), we have said,
                                     9
      [T]here is no typical form of conduct that prejudices the
      administration of justice, [but] actions that have commonly
      been held to violate this disciplinary rule have hampered the
      efficient and proper operation of the courts or of ancillary
      systems upon which the courts rely.

Cunningham, 812 N.W.2d at 550 (citation and internal quotation marks

omitted).

      In Cunningham, we stated that “an attorney’s dilatory conduct

violates rule 32:8.4(d) when that conduct places additional burdens on

the . . . court.”   Id.   We have found violations of rule 32:8.4(d) in a

number of probate cases where the attorney’s handling of the estate was

dilatory.   See, e.g., Van Ginkel, 809 N.W.2d at 103 (“The Board has

established that valuable judicial and staff resources were expended on

issuing orders, extending deadlines, and cleaning up the probate

proceedings.”); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Netti, 797
N.W.2d 591, 605 (Iowa 2011) (concluding that attorney’s failure to timely

probate an estate, along with other actions, “hampered the efficient

operation of the courts . . . and was not the type of conduct within the

well-understood norms and conventions of the practice of law,” thus

violating rule 32:8.4(d)); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Lickiss, 786 N.W.2d 860, 867 (Iowa 2010) (concluding that attorney’s

dilatory handling of an estate, including failure to file required reports

and cure numerous delinquencies, “required otherwise unnecessary

administrative oversight by the clerk of court and judicial officers,”

resulting in a violation of rule 32:8.4(d)); Marks I, 759 N.W.2d at 331

(concluding that Marks’s prior dilatory handling of two probate matters,

including the Rumley estate, constituted “conduct that is prejudicial to

the administration of justice”); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Curtis, 749 N.W.2d 694, 701 (Iowa 2008) (concluding that an attorney’s

“handling of [an] estate by leaving it open for a protracted period of time,
                                    10

together with the numerous violations in doing so, constituted conduct

prejudicial to the administration of justice”); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Rickabaugh, 728 N.W.2d 375, 380–81 (Iowa 2007)

(concluding that failure to file necessary reports and receipt of three

probate delinquency notices constituted a violation of the rule requiring

that a lawyer shall not engage in conduct that is prejudicial to the

administration of justice).

      Moreover, “[w]e expect and demand attorneys to cooperate with

disciplinary investigations.” Marks I, 759 N.W.2d at 331. “Á failure to do
so is an independent act of misconduct,” in violation of the prohibition to

“not engage in conduct that is prejudicial to the administration of

justice.” Id.

      Marks’s continued dilatory handling of the Rumley estate involved

substantial time and resources of the clerk of court and judicial officers,

as well as the resources of the commission and this court. In responding

to a commissioner’s question, Marks agreed that it is not “fair for the

court to spend as much time in getting [him] to tend to [his] cases and

giv[e] [his] clients the service that they need.” We conclude the Board

met its burden in establishing that Marks violated rule 32:8.4(d) by

jeopardizing “the efficient and proper operation of the courts.”       See

Cunningham, 812 N.W.2d at 550.

      IV. Sanction.

      We apply no standard sanction for any particular type of

misconduct. Cannon, 821 N.W.2d at 880. Though we look to prior cases

for guidance, we fashion sanctions based on the specific circumstances

of each case. Id.

      In determining the appropriate discipline, we consider the
      nature of the alleged violations, the need for deterrence,
      protection of the public, maintenance of the reputation of the
                                    11
      bar as a whole, and the respondent’s fitness to continue in
      the practice of law, as well as any aggravating and mitigating
      circumstances. The form and extent of the sanctions must
      be tailored to the specific facts and circumstances of each
      individual case. Significant distinguishing factors in the
      imposition of punishment center on the existence of multiple
      instances of neglect, past disciplinary problems, and other
      companion violations.

Id. (citation and internal quotation marks omitted).

      We have previously recognized that “[i]n cases involving neglect,

. . . sanctions typically range from a public reprimand to a suspension of

up to six months.” Van Ginkel, 809 N.W.2d at 108–09.

      Due to his multiple appearances before this court on prior

disciplinary issues, Marks has some unique aggravating factors.         In

2009, we issued Marks a warning, which we quoted in full in 2012:

             “We also issue Marks a stern warning. He is teetering
      on the brink of disaster. Although he is fit to practice law,
      he has fallen into a pattern of neglect and non-cooperation
      these past few years. If he does not remedy this behavior, he
      will receive a harsher sanction next time he appears before
      us. Although we are sympathetic to the struggles Marks has
      endured with depression, his past conduct and record as a
      whole indicates he lacks diligence and professionalism.”

Marks II, 814 N.W.2d at 541–42 (quoting Marks I, 759 N.W.2d at 333).

We concluded our 2012 opinion with a further reminder.           “We also
remind Marks of our prior warning that future misconduct will result in

harsher sanctions.” Id. at 542.

      We have previously addressed a situation where we disciplined an

attorney for neglect of a probate case and the attorney failed to cure that

neglect after being disciplined. Lickiss, 786 N.W.2d at 869. We noted,

“Lickiss’s prior discipline poses the rather unique circumstance of having

occurred in three of the same cases that are the subject of this

disciplinary proceeding.” Id. In that case, we said,
                                     12
              We think the prior reprimand constitutes a
       particularly aggravating circumstance because one would
       expect that the initial discipline for failing to address the
       probate delinquencies would have prompted the respondent
       to attend to his clients’ legal matters or obtain the assistance
       of an attorney who would attend to these matters.

Id. at 869–70. We suspended Lickiss’s license for three months. Id. at

872.   We consider Marks’s continued misconduct in the face of two

warnings specifically directed to him in reference to this same type of

conduct to be a significant aggravating factor.

       Complicating the matter even more is Marks’s depression.           In
2009, we considered Marks’s depression to be a mitigating factor

because “Marks [was] . . . undergoing treatment for depression and

believe[d] it [could] be controlled with medication.” Marks I, 759 N.W.2d

at 332.   However, though Marks continues to take medication for his

depression, he is no longer in counseling. He conceded that he “found it

very helpful” and that he “could probably benefit from more,” and that it

is covered under his insurance plan. Although he was “reluctant to self-

diagnose,” he also conceded that he still struggles from depression.

Though we previously considered Marks’s depression to be a mitigating

factor when he was undergoing treatment, see Marks I, 759 N.W.2d at

332, we consider untreated chronic depression to be an aggravating

factor, see Iowa Supreme Ct. Att’y Disciplinary Bd. v. Weaver, 812 N.W.2d
4, 13 (Iowa 2012) (finding attorney’s criminal history, history of alcohol

abuse and untreated chronic depression constituted aggravating factors).

       Some factors militate in favor of mitigation, however. Marks notes

that his lack of diligence did not harm the estate. We consider lack of

harm to be a significant mitigating factor. Van Ginkel, 809 N.W.2d at

110. Additionally, Marks volunteers at his children’s school, at church,

and in the community. He has expended significant hours and effort in
                                    13

the volunteer lawyers program for the Iowa State Bar.         He has also

worked with Legal Aid to establish a program to help people who are

facing foreclosure.    He assisted in establishing a continuing legal

education program to educate attorneys on defending foreclosures. We

consider as a “significant mitigating factor . . . [an attorney’s] admirable

record of volunteer community service . . . and his extensive pro bono

practice.” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Boles, 808 N.W.2d
431, 442 (Iowa 2012). Marks’s “reputation as a lawyer should have some

bearing on our sanction.” See Van Ginkel, 809 N.W.2d at 110.
      Marks argues convincingly that he can avoid future problems

similar to this one if he stops practicing in probate law, an area which he

apparently dislikes, causing him to procrastinate and miss deadlines.

We have previously imposed restrictions on attorneys regarding the

practice of probate law. E.g., Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Neary, 731 N.W.2d 386, 388 (Iowa 2007) (imposing the condition that if

the attorney is “reinstated, [he] shall not engage in probate matters

pending further order of this court unless he associates with an

experienced lawyer approved by the chief judge of the Eighth Judicial

District”); Comm. on Prof’l Ethics & Conduct v. Pracht, 505 N.W.2d 196,

199–200 (Iowa 1993) (requiring attorney’s assurance that he would not

handle probate matters again unless he either associated with a lawyer

experienced in probate, or secured our permission after demonstrating

proficiency in probate law).

      Such orders, however, are difficult to oversee and enforce.        In

Pracht, an attorney was disciplined after violating our order to not

practice probate law without associating with a lawyer experienced in

probate. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Pracht, 656
N.W.2d 123, 125 (Iowa 2003).       In Lickiss, we specifically declined to
                                    14

adopt a restriction on the practice of probate matters because “neither

the court nor the bar has effective machinery in place for . . . supervision

of such requirements.” 786 N.W.2d at 871–72 (citation and internal

quotation marks omitted).

      We decline to adopt such a restriction here.        Nevertheless, we

strongly suggest that Marks consider voluntarily electing to discontinue

his probate practice entirely, should he be reinstated following his

suspension.

      V. Disposition.
      Upon our de novo review, and for the reasons set forth above, we

suspend the license of Samuel Zachary Marks to practice law in this

state for three months from the date of filing this opinion.            The

suspension applies to all facets of the practice of law, as provided in Iowa

Court Rule 35.13(3) and requires notification to clients, as outlined in

rule 35.23.

      Upon application for reinstatement, Marks must demonstrate that

he has not practiced law during the period of his suspension and that he

has complied with all of the requirements for reinstatement provided in

rule 35.14.    Prior to any reinstatement, Marks must provide an

evaluation from a licensed health care professional verifying his fitness to

practice law. The costs of this proceeding are assessed against Marks

pursuant to rule 35.27(1). Reinstatement shall not be ordered until all

costs are paid. Iowa Ct. R. 35.27(3).

      LICENSE SUSPENDED.